Citation Nr: 1314144	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  05-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hydronephrosis of the left kidney.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel







INTRODUCTION

The Veteran served on active duty from January 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2008, the Board issued a decision which found that new and material evidence had not been submitted to reopen a claim for service connection for hydronephrosis of the left kidney.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court issued a Memorandum Decision setting aside the Board's August 2008 decision and remanded this matter back to the Board for additional consideration. 

In June 2010, the Board issued a decision which found that new and material evidence had not been submitted to reopen a claim for service connection for hydronephrosis of the left kidney.  The Veteran timely appealed the Board's decision to the Court.  In June 2012, the Court issued a Memorandum Decision setting aside the Board's June 2010 decision and remanded this matter back to the Board for additional consideration.  

In December 2012, the Board found that new and material evidence had been received and reopened the Veteran's claim for service connection for hydronephrosis of the left kidney.  The Board then remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

Hydronephrosis of the left kidney was not present in service or at present, and is not etiologically related to service.


CONCLUSION OF LAW

Hydronephrosis of the left kidney was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
In March 2003 and September 2004 letters, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran and the second and third elements of Dingess notice are satisfied by the March 2003 and September 2004 letters.  However, the Veteran did not receive notice about the evidence needed to establish a disability rating or notice regarding an effective date.  Since the claim is being denied, no rating is being given and no effective date is being set.  The failure to provide notice on the effective date and rating elements of the claim is harmless.  Smith v. Shinseki, No. 08-1667 (Aug. 17, 2010). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.
VA has obtained records of treatment reported by the Veteran, including service treatment records, private treatment records, and VA treatment records.  No outstanding evidence has been identified that has not otherwise been obtained.

As noted above, the Board remanded the claim in December 2012, to afford the Veteran a VA examination with an opinion on the etiology of any current hydronephrosis of the left kidney.  The Veteran was afforded a VA examination in January 2013.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  Accordingly, the Board finds that the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Analysis

The Veteran contends that he has a current left kidney disability related to his active military service.  The Veteran does not allege, and the evidence does not show, that he had a kidney disability in service.  Rather, he claims that approximately one month following his discharge from active duty, he began to suffer from recurring kidney infections, which eventually led to him having to undergo surgery to remove a portion of his left kidney.  See October 2004 statement from the Veteran.

Service treatment records show that the Veteran was hospitalized from July to August 1945, for an appendectomy.  Clinical records of that hospitalization are negative for any evidence of kidney disease.  There were no complaints or findings related to kidney problems at the time of the Veteran's discharge examination in March 1946, and no kidney disease was diagnosed.

The post-service medical evidence of record does not show that the Veteran has a current left kidney disability related to his active military service.  

In his original claim for service connection for residuals of appendectomy, received in September 1949, the Veteran reported treatment by private physicians for back and kidney conditions beginning in the summer of 1948.  

During an October 1949 VA examination, the Veteran complained of kidney trouble of approximately two years duration.  He claimed that private physicians had found pus in his urine.  On physical examination, the kidneys were not palpable and no tenderness was noted by the examiner.  Urinalysis was within the limits of normal.  

The Veteran was hospitalized in April 1954 with complaints of left lumbar soreness intermittently for the preceding four years.  Left retrograde pyelogram showed some pathology at the ureteropelvic junction.  An exploratory of the left kidney disclosed an aberrant vessel crossing above the ureteropelvic junction and compressing the pelvis, causing the filling defect.  All adhesions were freed from the upper ureter and the ureteropelvic junction and pelvis, and the kidney was replaced.  Postoperative course was uneventful and diagnosis entered was hydronephrosis, left, operated, improved.  The examiner did not give an opinion as to the etiology of the diagnosed hydronephrosis.

Statements from Dr. S.C.S. and Dr. G.W.B. relate to treatment of the Veteran for left flank pain beginning in April 1946.  Drs. N.A.W. and E.E.B. reported treatment of the Veteran in September 1949 and thereafter, for acute pyelonephrosis.  There is also of record a copy of a prescription issued by Dr. C.W.B. to the Veteran in November 1946 for Penicillin Sulph.

VA outpatient treatment records dated from January 2002 to January 2003; private medical treatment records dated from September 1987 to August 2003; and a September 2002 statement from A.P.K., MD, show the Veteran's complaints of left-sided pain, associated with his surgical scar, and a diagnosis of bilateral renal cysts in January 2003.

There is no other medical evidence of record, VA or private, which indicates that the Veteran has a left kidney disability associated with the acute pyelonephrosis of the left kidney, diagnosed in 1949, the left kidney hydronephrosis, diagnosed in 1954, or the renal cysts diagnosed during private treatment in January 2003, which is related to his active military service.  

In this regard, as noted above, the Veteran was afforded a VA examination in January 2013.  The Veteran reported that in November 1946, he experienced left flank pain while in Roanoke, Alabama, and was evaluated by a general practice physician and informed that he had blood in his urine and an infection.  He recalled being treated with Penicillin, which gave him some relief, but symptoms eventually returned.  He reported further that he was evaluated by several doctors over the next year or more and that he received a cystoscopy in approximately 1949, and was told by the doctor that he might have "TB of the kidney" and that he might lose the kidney, but he was not certain.  He reported further that in 1954 after lifting something at his work, he observed "pure blood" upon urinating a short time afterward.  Subsequently, he was evaluated at the VA Medical Center in Montgomery and then taken to surgery, where some of his left kidney was removed and the surgeon informed him that he would have removed the entire kidney had the Veteran been older.  He claimed, however, that he was unaware of any specific diagnosis.  The Veteran also reported that he had been without symptoms over the years except for one kidney infection in the 1980s for which he was successfully treated by antibiotics, and that he began experiencing left-sided flank pain about 2 to 3 weeks before being evaluated by a private doctor in Valley Alabama in November 2012, but no blood or urine testing was performed.  

He complained at that time of sporadic left flank pain, and denied any dysuria, abdominal pain or fever.  He also denied any surgery since 1954 except bilateral hernia repair surgery around 1999, and denied any history of kidney stones.  

The examiner provided a negative nexus opinion.  In rendering his opinion, he noted that the claims file revealed an essentially unremarkable urinalysis in July 1945, documentation of appendicitis/appendectomy from July-August 1945, and reference to "no serious illness" prior to July 1945 appendicitis noted in the medical history at the time of the appendectomy.  He noted further that there was reference to a diagnosis of left (i.e., left kidney) plyelonephritis in September 1949, and treatment information indicating treatment of a left kidney condition in September 1949 by a Dr. Wheeler, and in April 1956 by a Dr. Bonner, who recorded that he treated the Veteran for kidney ailment from November 1946 to January 1947.  He also noted that there was reference to a diagnosis of hydronephrosis with an apparent surgical procedure having been performed in April 1954, and review of the surgeon's comments indicated that the surgery involved the removal of an aberrant blood vessel, but there was no mention of a partial nephrectomy being performed.

The examiner also noted that during the examination, the Veteran reported no kidney-related medical conditions from the time of the 1954 surgical procedure to the recent past (November 2012), with the exception of a reported kidney infection in the 1980s for which the Veteran states he was successfully treated with antibiotics.  He noted further that the Veteran was currently experiencing sporadic left-sided flank pain, but reported that he had not sought any treatment for the pain.  Furthermore, recent urinalysis, blood testing (creatinine), urinary microalbumin, and KUB (kidney-specific x-ray study) were unremarkable for evidence of current disease.  He concluded that there had been no progression of the sporadic transient flank pain since its onset in November 2012 until the present (late January 2013), and that none of the laboratory diagnostic studies performed showed evidence of a current disease.  Thus, the examiner concluded that there was no current diagnosis of any kidney disease.  The examiner also noted that he had consulted with the in-house radiologist who reviewed the X-ray results, who reported that there was no evidence of a prior nephrectomy.  The examiner also noted that the radiologist recommended a CT scan for higher sensitivity to help identify the cause of the left-sided flank pain.  However, the Veteran declined to have the scan, and indicated that he was not interested in pursuing the issue any further.  There is no medical opinion against that of the VA examiner, and that opinion was based on an accurate history and supported by an implicit rationale; it is thus adequate.

The Veteran is competent to report the symptoms of his disability, and he has attributed his left-sided flank pain to his left kidney hydronephrosis diagnosed and treated in 1954.  However, it would require medical expertise to say that the left kidney disability (hydronephrosis) identified several years after service, had its onset during or as a result of service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his left kidney hydronephrosis.  38 C.F.R. § 3.159(a)(1),(2) (2012); Jandreau, supra.  Furthermore, although the Veteran complained of left-sided flank pain on examination in January 2013, the VA examiner determined that the Veteran did not have a current diagnosis of any kidney disease.  The Veteran is competent to report symptoms of left-sided flank pain, but pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted). Sanchez-Benitez v. West, 13 Vet App 282 (1999).

The only medical opinion of record addressing the claimed relationship between the Veteran's claimed left kidney disability and service is negative.  No competent medical opinion linking any left kidney disability to service has been presented.  The VA examiner considered the Veteran's lay assertions in forming his medical opinion, but ultimately found that the Veteran's reported left kidney symptoms were not related to service.  Thus, the medical evidence of record is only against the Veteran's claim. 

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  








ORDER

Service connection for hydronephrosis of the left kidney is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


